DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-12, 15 and 16, claims 1, 6 and 7 recite that the value of z given by the claimed expression is at least 80% or at least 85% or at least 90%.  Applicants’ specification as originally filed does not equate z with a percentage, specifically 80% or 85% or 90%.  Note that throughout Applicants’ specification, when a percentage was intended, a “%” was recited.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).


    PNG
    media_image1.png
    66
    239
    media_image1.png
    Greyscale

Where x and y are the percentages by weight of calcium and sodium respectively in the fibers.  Claims 6 and 7 further recite a value of z being at least 85% and at least 90%.   Applicants’ specification at page 5 lines 4-7, recites that preferably the value of “x” is 5.8 to 8.1% by weight, and that preferably also the value of “y” is .04 to .03% by weight.  Although Applicants’ specification recites the aforementioned values as preferred, Applicants’ specification does not set forth any other values.  Therefore, the values suitable for the claimed invention appear to be limited to the preferred values only.  Applicants’ specification recites a lone example.  However, neither a weight percentage of calcium nor sodium in the fibers is recited.  The Example appears to set forth that fibers within and outside the scope of the claimed fibers had a value of “z” in excess of 90%.  
Based on the percentages set forth in the claims and the specification, the specification does not enable one of ordinary skill to satisfy the expression where z is necessarily at least 80%.  For example, based on the preferred percentages set forth in the specification, such as an “x” value of 5.8% and a “y” value of .04%, the value of z is 0.994, which is clearly not at least 80%.  Similarly, using an “x” value of 8.1% and a “y” value of .03%, yields a value of z of 0.996.  There does not appear to be any manner in which the x and y values provided in the specification can result in a z value as claimed.  Since the claimed fibres are required to satisfy the claimed expression where z is at least 80%, and since satisfying the expression based on Applicants’ specification does not appear to be possible, it is unclear how one of ordinary skill would be .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, 15 and 16, claim 1 recites the value of z given by the following expression is at least 80%: 

    PNG
    media_image1.png
    66
    239
    media_image1.png
    Greyscale

Where x and y are the percentages by weight of calcium and sodium respectively in the fibers.  Claims 6 and 7 further recite a value of z being at least 85% and at least 90%.   There does not appear to be any values for x and y which can necessarily satisfy the expression, as all 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,140,257 to Kershaw in view of USPN 6,080,420 to Qin.
Regarding claims 1-3, 5-10 and 15, Kershaw teaches composite fibers and wound dressings incorporating such fibers, comprising a matrix of from 10% to less than 50% of water insoluble alginate having dispersed therein at least 40% of another polysaccharide (Kershaw, Abstract).  Kershaw teaches that preferably, the fibers comprise more preferably from 60 to 85% of another polysaccharide, which is most preferably carboxymethyl cellulose (Id., column 1 line 56 to column 2 line 7).  Kershaw teaches that the fibers are capable of being spun or otherwise mechanically processed, and that the fibers may have a staple length and formed into a non-woven wound dressing (Id., column 2 lines 30-43, Example 3).  Note that non-wovens are inherently entangled.  Kershaw teaches adding sodium alginate and another polysaccharide to see for example Id., claims 1-5), which would entail that the total amount would be at least 90% by weight of the fiber, or 100%.  Therefore, the amount of alginate and carboxymethyl cellulose is within the claimed range.
Kershaw does not appear to teach the claimed guluronate content.  However, Qin teaches fibers of cospun alginates useful in wound dressings, comprising an alginate co-spun with at least one water soluble organic polymeric species, wherein an example of such fibers comprise alginate and CMC (Qin, Abstract).  Qin teaches that the alginate may be one having a G-content of 35-70% and correspondingly an M-content of 65-30% by weight (Id., column 1 lines 46-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of Kershaw, wherein the alginate has a G-content and M-content, such as within the claimed ranges, as taught by Qin, motivated by the desire of forming a conventional fiber comprising an alginate composition known in the art as being predictably suitable for forming wound dressing fibers comprising alginate and carboxymethyl cellulose.
Regarding the claimed values of z, as set forth above, it is unclear how such a value exists, and how such a fiber can be formed with the claimed values of z.  Absent evidence to the contrary, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed values of z appear to naturally flow from the invention of the prior art 
Alternatively, in the event it is shown that the z value is representative of a percentage, Kershaw teaches that the composite fiber is formed by adding sodium alginate and another polysaccharide to form a dope, spinning the dope to form fibers, and treating the fibers with a calcium ions to convert the alginate to calcium alginate and cross-link the alginate to the other polysaccharide (Kershaw, column 2 lines 20-29).  Kershaw teaches an example using a bath containing 30 L of 0.4 mol/dm3 calcium chloride (Id., Example 1).  Such an amount of calcium chloride appears consistent with Applicants’ specification.  Therefore, absent evidence to the contrary, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed values of z appear to naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.  
Alternatively, since Kershaw establishes treating the fibers with calcium ions to convert the alginate to calcium alginate and cross-link the alginate to the other polysaccharide, it is within the level of ordinary skill to determine a suitable amount of calcium ions to convert the alginate to calcium alginate and cross-link the alginate, based on the desired amount of conversion and cross-linking.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the final amount of calcium and sodium are within the claimed weight percentages, as suggested by Kershaw, motivated by the desire of forming a conventional fiber comprising a carboxymethyl cellulose having a desired amount of calcium ions and degree of 
Regarding claim 8, Kershaw teaches adding sodium alginate and another polysaccharide to water to form a dope and forcing the dope through a spinneret to form fibers.  Such a structure appears substantially similar to the claimed process.
Alternatively, the claimed limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 

Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw in view of Qin, as applied to claims 1-3, 5-10 and 15 above, and further in view of US Pub. No. 2013/0197460 to Shaw.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the carboxymethyl cellulose has a degree of carboxymethylation, such as within the claimed range, as taught by Shaw, motivated by the desire of forming a conventional fiber comprising a carboxymethyl cellulose having a degree of carboxymethylation known in the art as being predictably suitable for forming wound dressing fibers.
Regarding claims 11 and 16, the prior art combination teaches a wound dressing comprising a nonwoven, but does not appear to teach the specifically claimed structure.  However, Shaw teaches an absorbent component for a wound dressing, the component comprising a wound contacting layer comprising gel forming fibers bound to a foam layer (Shaw, Abstract).  Shaw teaches that the wound contacting layer can be made from a nonwoven, fibrous web formed by needlepunching (Id., paragraph 0016).  Shaw teaches bonding a foam layer to the wound contacting layer to form a laminate structure (Id., paragraphs 0017-0020).  Shaw teaches that the wound contact layer absorbs exudate by gelling so that lateral spread of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the wound dressing additionally includes a foam layer, as taught by Shaw, motivated by the desire of forming a conventional wound dressing having an additional layer known in the art to predictably absorb exudate but readily release it through moisture vapor transmission.

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw in view of Qin, as applied to claims 1-3, 5-10 and 15 above, and further in view of USPN 7,745,681 to Ferguson.
Regarding claims 11, 12 and 16, the prior art combination teaches a wound dressing comprising a nonwoven, but does not appear to teach the specifically claimed structure.  However, Ferguson teaches a fabric comprising first and second webs of gel-forming fiber needled to first and second sides of a textile fiber scrim, wherein the fabrics find application as wound dressings, in particular for packing cavity wounds (Ferguson, Abstract).  Ferguson teaches that the gel-forming fiber includes carboxymethylcellulose fibers and alginate fibers (Id., column 2 lines 14-37).  Ferguson teaches forming a nonwoven fabric by needling a first and second web of fibers and a textile fiber scrim, wherein the webs may be prepared by conventional carding (Id., column 2 line 62 to column 3 line 3).  Ferguson teaches that the fabrics have the advantage that their major surfaces consist of gel-forming fiber, so that when they are used as a dressing essentially only the gel-forming fiber comes into contact with the wound (Id., column 2 lines 55-59).


Response to Arguments
Applicants’ arguments filed December 27, 2020, have been fully considered but they are not persuasive.  Applicants argue that a person skilled in the art would be able to make and use the claimed subject matter without undue experimentation.  Examiner respectfully disagrees.  Even with the amendment, the claimed formula necessarily results in a value less than 1.  Applicants have expressly defined the value of z according to the formula.  In order for the formula to result in a value greater than 1, the formula would be required to be multiplied by 100.  Such an addition is absent from the specification as originally filed.
Applicants argue that the equation achieves the extent to which calcium ions have displaced sodium ions to determine the ratio of calcium to sodium as a % amount, and that the value of “z” described in the claim reflects a percentage value.  Examiner respectfully disagrees.  As set forth above, throughout Applicants’ specification, when a percentage was intended, a “%” was recited.  Additionally, note that throughout Applicants’ specification, such as in the Abstract, page 3 lines 6-12, page 3 lines 26-34, page 4 lines 4-18, page 4 line 30 to page 5 line 9, page 6 lines 16-31, and page 12 lines 28-29, the value of z is only recited as a number and not a percentage.  Additionally, as set forth previously, in order for the formula to result in a value 
Regarding the obviousness rejections, Applicants argue that the claimed z parameter arises from controlling relative calcium and sodium levels in the product, and is not an arbitrary feature but a meaningful distinguishing technical feature.  Examiner respectfully disagrees.  As set forth above, it is unclear how such a value exists, and how such a fiber can be formed with the claimed values of z.  Additionally, Kershaw teaches that the composite fiber is formed by adding sodium alginate and another polysaccharide to form a dope, spinning the dope to form fibers, and treating the fibers with a calcium ions to convert the alginate to calcium alginate and cross-link the alginate to the other polysaccharide. Kershaw teaches an example using a bath containing 30 L of 0.4 mol/dm3 calcium chloride.  Such an amount of calcium chloride appears consistent with Applicants’ specification.  Therefore, absent evidence to the contrary, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed values of z appear to naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.  
Applicants argue that the claimed features provided in CMC/alginate fibers ensures that fibres having a minority amount of alginate can be reliably provided with suitable strength and stretch properties.  Examiner respectfully disagrees. As set forth above, the prior art combination renders obvious the claimed fibers having the claimed amount of alginate.  Additionally, suitable strength and stretch properties are not claimed.  Therefore, Applicants’ arguments are not commensurate in scope with the claimed invention.  

Applicants argue that Kershaw does not provide any other information that would allow a person of ordinary skill to determine the extent to which sodium alginate is converted to calcium alginate.  Examiner respectfully disagrees.  As set forth previously, Kershaw teaches that the composite fiber is formed by adding sodium alginate and another polysaccharide to form a dope, spinning the dope to form fibers, and treating the fibers with a calcium ions to convert the alginate to calcium alginate and cross-link the alginate to the other polysaccharide. Kershaw teaches an example using a bath containing 30 L of 0.4 mol/dm3 calcium chloride.  Such an amount of calcium chloride appears consistent with Applicants’ specification.  
Applicants argue that there is nothing in Kershaw that would motivate or provide any reason or rationale to a person of ordinary skill to control the alginate G-content or the degree of cross-linking.  Examiner respectfully disagrees.  Regarding the claimed G-content, Kershaw alone is not relied on to teach the claimed limitation. Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.  Additionally, regarding the degree of cross-linking, Applicants’ arguments have been addressed above and are incorporated herein.

Applicants argue that Qin does not specifically teach or otherwise direct a person of ordinary skill to work with a G-content as claimed. Examiner respectfully disagrees.  The G-content taught by Qin clearly and substantially overlaps with the claimed G-content.  Therefore, Qin establishes and renders obvious the claimed G-content, which is known and predictably suitable for similar fibers, such as taught by Kershaw.
Applicants argue that Qin is devoid of any teachings relating to the claimed z parameter.  Examiner agrees, although Qin is not relied on to teach the claimed z parameter, nor is the claimed z parameter properly established in Applicants’ specification as originally filed, nor is the claimed z parameter attainable as specifically set forth in the claimed formula repeated throughout Applicants’ specification.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/PETER Y CHOI/Primary Examiner, Art Unit 1786